DETAILED ACTION
This correspondence is in response to the communications received May 19, 2021.  Claims 1-11 are pending.  Claims 12-20 have been withdrawn by Applicant.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
As indicated on page 5/6 of the remarks, Applicant elects Species I, without traverse.


Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    612
    898
    media_image1.png
    Greyscale


Regarding claim 1, the Applicant discloses in Fig. 1 (an in particular the ninth step, 1900, of Fig. 1, reproduced above), a device, comprising:

a first wafer (“substrate 102”, ¶ 0020), 

wherein the first wafer (102) comprises a first plurality of cavities (“the first step 1100 forms upward facing cavities in the substrate 102”, ¶ 0020) and a first plurality of layers (120, 130, 140);



wherein the second wafer (104) comprises a first plurality of structures (assumedly the MEMS devices themselves) and a second plurality of layers (¶ 0048, discusses that the second plurality of structures is the step of depositing a layer of Ge), 

wherein the second plurality of layers comprises a layer of germanium (¶ 0048); and

a complementary metal-oxide-semiconductor (CMOS) wafer (114, in step 1900, ¶ 0030) eutecticly bonded to the second wafer (114 bonds to 104), 

wherein the first wafer (102) and the second wafer (104) are coated with Self-Assembling Monolayer (SAM) (as can be seen in the ninth figure of Fig. 1, both 104 and 102 have a coating represented by the star symbol film).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0035905) in view of Chang et al. (US 2017/0305738) in view of Chu et al. (US 9,643,838).

Regarding claim 1, the prior art of Kim discloses in Figs. 1A-3, a device, comprising:

a first wafer (“The substrate 110 may be a silicon substrate”, ¶ 0016), 

wherein the first wafer (110) comprises a cavity (“cavity 115”, ¶ 0019) and a first plurality of layers (“first oxide layer 120”, ¶ 0019, and “silicon layer 130 over the oxide layer 12”, ¶ 0017 and 140, all on 110 and in cavity 115);

a second wafer (“silicon substrate 150”, ¶ 0020) bonded over the first wafer (150 bonds to 110), 

wherein the second wafer (150) comprises a first plurality of structures (¶ 0024 discusses that MEMS features are formed at the site of 180) and a second plurality of layers (second wafer 150 comprises itself 150 and “standoffs 170 is formed and a layer of Ge is deposited”, this cumbersome language appears to identify that 170 is coated with germanium, as discussed in ¶ 0026, “standoffs 170 … where the standoff is coated with Ge”), 

wherein the second plurality of layers comprises a layer of germanium (¶ 0026, “standoffs 170 … where the standoff is coated with Ge); and

a complementary metal-oxide-semiconductor (CMOS) wafer (“the CMOS substrate 190”, ¶ 0026) eutecticly bonded to the second wafer (as discussed in ¶ 0026, “Eutectic bonding layers 194, e.g. aluminum, may be used to eutectically bond the CMOS substrate 190 to the MEMS substrate where the standoff is coated with Ge”), 

wherein the second wafer is coated with Self-Assembling Monolayer (SAM) (¶ 0025, “It is appreciated that in some embodiments, self-assembled monolayer (SAM) coating may reduce stiction on movable parts of the MEMS device”).

1.) Kim discloses the second wafer with SAM, but not wherein the first wafer has SAM coating, and therefore does not disclose,
wherein the first wafer is coated with Self-Assembling Monolayer (SAM).

    PNG
    media_image2.png
    717
    728
    media_image2.png
    Greyscale

Chang discloses in Figs. 1A and 10 (reproduced above), 
wherein the first wafer is coated with Self-Assembling Monolayer (SAM) (122 is not only deposited on the movable MEMS layer 102, but also on the equivalent “first wafer” 106 also has 122, 122 discussed as an anti-stiction layer, see ¶ 0017).  Although Chang does not explicitly disclose the use of a self assembling monolayer (SAM) film, the purpose of the use of the SAM film in Kim is for the purpose of preventing stiction of the movable element, and so therefore it is obvious that since SAM is a species of the genus anti-stiction type material, the anti-stiction film of Chang is analogous to the SAM film of Kim.  So since Chang discloses the anti-stiction film on the analogous “first wafer”, then it would be obvious to deposit the anti-stiction SAM film of Kim on the “first wafer” of Kim.  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the first wafer is coated with Self-Assembling Monolayer (SAM),

in the invention or system of Kim as taught by Chang, for the purpose of preventing the movable MEMS element from sticking to nearby surfaces and preventing the device from functioning as intended.

2.) Kim does not disclose,
a first plurality of cavities.

The prior art of Chu discloses in Fig. 3,
a first plurality of cavities (plural recesses 60K, 60H, to accommodate plural devices 45 and 44).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

a first plurality of cavities,

in the invention or system of Kim as taught by Chu, for the purpose of increasing the amount of physical quantity data that could be gathered or interacted with.

Regarding claim 3, Kim et al. discloses the device of claim 1, Kim further discloses,
wherein the layer of germanium is etched to form a second plurality of structures (¶ 0021, describes the patterning of Ge on 170). 
It is noted that the limitation of the “wherein the layer of germanium is etched to form a second plurality of structures” is considered to be a process limitation, and since the current claim is directed to a device structure, this limitation is considered a “product by process” feature, wherein the claim is directed to the product, and no matter how the structure is actually made, it is the final product which must be determined in a claim directed to an product, and not the patentability of the process.  MPEP 2113, I. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regarding claim 4, Kim et al. discloses the device of claim 1, and Kim discloses,
wherein the layer of germanium is a patterned layer (¶ 0021, describes the patterning of Ge on 170).   See product by process analysis above, which applies to the language in this claim, 

Regarding claim 5, Kim et al. discloses the device of claim 1, and as detailed in the rejection of claim 1, Chu discloses in Figs. 5F-5H (reproduced below), wherein:

    PNG
    media_image3.png
    259
    837
    media_image3.png
    Greyscale

the first plurality of cavities comprises upward facing cavities (recesses 60H, 60K face upward in an intermediate structure process step as can be seen in Figs. 5F-5H, it is noted that Applicant’s disclosure shows the same arrangement where the cavities face up while they are being made, but ultimately face down once the device is completed, this is clearly a product by process limitation).  See product by process analysis above, which applies to the language in this claim, where the “the first plurality of cavities comprises upward facing cavities” is a product by process limitation and subject to the analysis provided above in the rejection of claim 3.

Regarding claim 6, Kim et al. discloses the device of claim 5, and Kim discloses in Fig. 1D, wherein:
the first plurality of layers comprises at least one oxide layer (140, ¶ 0019) on the first plurality of cavities (140 coats cavity 115).  


Regarding claim 7, Kim et al. discloses the device of claim 6, and Kim discloses in Fig. 1E, wherein:
the second wafer (150) is bonded on a top surface of the at least one oxide layer (150 directly bonds to 140 on 110, 140 being oxide as discloses in ¶ 0019).  

Regarding claim 8, Kim et al. discloses the device of claim 1, and Kim discloses in Fig. 2, wherein:
the second plurality of layers comprises a plurality of MEMS actuators (162 and 164 are conductive vias which provide signals to electrodes on the top and bottom surfaces of the 150 to actuate the MEMS devices).

Regarding claim 9, Kim et al. discloses the device of claim 8, and combination of Kim et al. disclose, wherein:
at least part of the SAM is on the plurality of MEMS actuators (since the SAM coating is disclosed to be on the moving surfaces of the MEMS device, that would be on all surfaces of 150, which include exposed portions of 162, 164, see Fig. 2 and ¶ 0025 of Kim).

Regarding claim 11, Kim et al. discloses the device of claim 1, and Kim discloses in ¶ 0025, that the SAM coating occurs in the progression of fabrication steps at Fig. 1H and already present by the step of Fig. 1L, wherein:
at least part of the SAM is on the layer of germanium (the germanium is provided by the step of Fig. 1F, so if the SAM coating is provided just after Fig. H, then it would be coating the .


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0035905) in view of Chang et al. (US 2017/0305738) in view of Chu et al. (US 9,643,838) in view of Morita et al. (WO 2014/151821, PCT/US2014/026507).

Regarding claim 2, Kim et al. the device of claim 1, however Kim does not disclose,
wherein the SAM is coated to a surface that has a contact angle larger than 90 degrees.


    PNG
    media_image4.png
    465
    582
    media_image4.png
    Greyscale

Morita discloses in Fig. 3, a MEMS device which utilizes an anti-stiction coating may hydrophobic and have a contact angle of at least 100 degrees (¶ 0126).



wherein the SAM is coated to a surface that has a contact angle larger than 90 degrees,

in the invention or system of Kim et al. as taught by Morita, for the purpose of providing a coating which will prevent the movable MEMS device from sticking to neighboring surfaces, which would prevent the device from functioning properly.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to disclose,
 “claim 10. The device of claim 8, wherein:
the SAM is on the plurality of MEMS actuators and not on the layer of germanium”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893